 472DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Motors CorporationandMichael McCarthy,Craig H. Livingston,Roland Beish.Cases 22-CA-5831,22-CA-5875, andx22- CA-5948June 16, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn September 5, 1974,Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding.Thereafter,the Respondent filed excep-tionsand a supporting brief,and the GeneralCounsel,as well as the Charging Parties,filed cross-exceptions and a supporting brief.The Respondentalso filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthorityin this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions,cross-exceptions, and briefs, and has decided to affirm therulings,findings,'and conclusions of the Administra-tiveLawJude and toadopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, General MotorsCorporation, Linden, New Jersey, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.iThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderanceof all ofthe relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (CA. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Hearing inthismatterbegan on June 19, 1974, and was concluded onJune 27, 1974, upon an amended consolidated complaintissued by the General Counsel on May 10, 1974, andRespondent's amended answer.Upon the entire record in the case, including myobservation of the demeanor of witnesses and uponconsideration of excellent briefs, I make the following:FINDINGS OF FACTI.THEBUSINESSOF RESPONDENTRespondent is a Delaware corporationwithplaces ofbusiness throughouttheUnitedStates,including anautomobile assembly plant in Linden,New Jersey. I find,as the parties agree,thatRespondent is engaged incommercewithin themeaning of Section 2(6) and (7) of theAct.H. THE LABORORGANIZATION INVOLVEDUnited Automobile, Aerospace and Agricultural Imple-ment Workers of America, Local 595, herein called UAWLocal 595 or the Union,is a labor organizationwithin themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(a)(1) and (3) of the Act (a) by discharging Union ShopCommitteemen Douglas Stevens and Thomas Towell on orabout December 20, 1973, and (b) by requiring applicantsfor reinstatement as a condition of reinstatement toidentifyStevens and Towell as the leaders of workstoppages in September 1973 even though Stevens andTowell "had not led or participated in the said workstoppages, and Respondent knew or had reason to knowthat they had not led or participated in, said workstoppages." The complaint was amended at the hearing toallege that Respondent further violated Section 8(a)(1) byinterrogating and threatening employees with loss ofemployment in connection with their testimony in thismatter.Denying that it violated the Act' inanyrespectsalleged,Respondent claims that it disch .rged Stevens andTowell for` violating no-strike provisions of an applicablecontract in that they "demonstrated positive leadershipcausing a group of employees to engage in a concertedaction resulting in unauthorized work stoppages occurringon Thursday, September 20, 1973, and Friday, September21, 1973." Respondent further urges that the dischargecases be dismissed or alternatively be stayed, as beingwithin the grievance-arbitration provisions of the afore-mentioned collective-bargaining agreementA.Sequenceof EventsRespondent'sLinden plant has some 5,000 employees,and a no-strikeprovisionof a National Agreementbetween Respondent and the InternationalUnion (UAW)was in effect at all material times.Stevens and Towellworked on the second shift,from 7 p.m. until 1:30 a.m.Stevens was the Union District Committeeman for District# 4, anelective office,and among his duties was the218 NLRB No. 82 GENERAL MOTORS CORPORATION473handling of shop grievances for the approximately 500employees in his district.At the conclusion of the second shift (which ran until1:30 a.m. on Thursday, September 20, 1973),1 PlantSuperintendent Ray Moore suspended Stevens, purported-ly for "loitering" during that shift. Clay Warnick, supervi-sor of Plant Labor Relations, thereupon advised Stevensthat he would remain suspended pending investigation ofthe matter and that he would be informed to report for afurther interview; no time was set for such interview.The second-shift employees next reported for work at 7p.m.,Thursday evening (September 20). Stevens, beingsuspended, did not report that shift, and at Stevens'suggestiontheUnion meanwhile designated Towell asalternate committeemanin Stevens' absence.During the second shift on Thursday evening (September20) there were rumors and match discussion amongemployees concerning Stevens; some employees testified torumors that Stevens had been discharged and there waseven a rumor,known to Respondent at the time, about apossiblewalkout in support of Stevens. Towell testifiedthat he too heard such rumor, but that he dismissed it asmerely a "rumor." The lunch period on the second shift isfrom 9:24 until 9:48 p.m. At the beginning of the lunchbreak that night, a number of employees locked up theirtools- this is ordinarily not done until the shift's end -and many of them went to the union hall. About 105employees did not return to the plant after the lunch break,and Respondent closed down the plant at about 10:45 p.m.that evening rather than at the regular 1:30 a.m. time.The following day, Friday (September 21), Stevens wasnotified by Respondent to attend an interview at 5 p.m.that afternoon to discuss the matter of his suspension. Aspecial meetingat the union hall was meanwhile scheduledfor 4 p.m. before the start of the second shift that sameafternoon (September 21), and this meeting is hereinafterdiscussed.The 5 p.m. interview concerning the Stevens matter washeld that Friday afternoon. Present, in addition to Stevens,wereunion representativesMike Collins (Local UnionPresidentorChairman) and Rocky Warhola (ShopCommitteeman) and Respondent Labor Relations Supervi-sorsWarnick and John Walters. Warnick told Stevens thathe (Warrick) believed Stevens to have been "directlyinvolved" in the previous night's walkout and that he(Warnick) would continue investigating that matter. Theparties reviewed Stevens' suspension, and Warnick finallystated he would require more time before resolving thatmatter andthat he would inform Stevens of his decisionthe following week.The second-shift employees reported for work thatevening(Friday, September 21) at the regularly scheduledtime,7 p.m. Many of these employees again went to theunion hall during the lunch period that night (9:24 p.m. -9:48 p.m.); 63 employees did not return after lunch,including 49 employees who had also stayed out theprevious night. This group of 49 employees who walked outafter lunch both nights became known as the "49'ers."IAlldates herein are in 1973 unless otherwise stated.2As the partieswere advised at the hearing, Walters' testimony as toFisher was hearsay and was not receivedto establish the truth of Fisher'sThat weekend Respondent sent notices to each of the49'ers,with instructions to report for termination inter-views the week of September 24. The interviews were heldand all of the 49'ers were terminated.On Monday, September 24, Stevens and Collins met withEdmond Azar, Respondent's personnel director, concern-ing the Stevens' suspension matter. Azar informed Stevensthat he had decided to give Stevens "the benefit of thedoubt" respecting that matter; Azar thereupon rescindedthe disciplinary suspension but stated he would continueinvestigating Stevens' "leadership" in the two walkouts thepreceding week and that he would get back to Stevensupon completing the investigation. Stevens denied to Azarthat he had instigated or otherwise supported the walkouts,and he also told Azar that he had in fact urged employeesto return to work.Warrick and other labor relations supervisors inter-viewed all of the 49'ers during the week of September 24,and by November they also completed interviewing the 63employees who had walked out only one time (the so-called one-nighters). During these interviews, according toRespondent's own testimony, each of these 112 individualswas asked why he engaged in the walkout, who - ifanyone- had called the walkout, and specifically,whether Stevens or Towell had led the walkouts. Warnicktestified that each of the 49'ers replied that no one hadasked them to walk out, that the walkout out was a"spontaneous combustion-type affair" in support ofCommitteeman Stevens, and, specifically, that neitherStevens nor Towell was in any way responsible for thewalkout.Warnick further testified that all but 1 of the 63"one-righters" gave the same responses during theirinterviews, except for some who claimed they were ill andhad not walked out. This single "one-righter" was oneFisher whose interview was conducted by Labor RelationsSupervisorWalters. According to Walters, Fisher told himthat Stevens had stated at the union hall on September 21(Friday) that employees with "bad records" should returnto work and those with "good records" should stay out 2In addition to discharging each of the 49'ers on or aboutSeptember 24 for violating the no-strike agreement,Respondent thereafter suspended the "one-nighters" forperiodsof from 3 to 30 days for the same reason.Grievances thereupon were filed in behalf of the dis-charged 49'ers.Beginning on December 17, under circumstances herein-after discussed, 36 of the 49'ers signed statements in thepresence of Respondent and union representatives to theeffect that Stevens and Towell had led and caused theSeptember work stoppages. (I shall refer to these state-ments as the Statements.) The Statements state in part thatduring lunch periods on September 20 and 21 Stevens andTowel told employees that Stevens had been fired andinstructed them not to return to work in order to supportStevens, that Stevens told employees to return to work ifthey had "bad" records but to stay out if their records were"good." Respondent thereupon reinstated many, if not all,of those individual 49'ers who signed these Statements.purported,statement;itwas receivedonly as somethingpurportedly told toWalters. Fisher did not testifyas a witness to establishthe truth of hispurportedstatement. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDOn December 20, as set forth above, Respondentdischarged Stevens and Towell purportedly for violatingthe no-strikeprohibition of the contract.Respondentclaims it suspected the Stevens-Towell leadership of thewalkout from the outset, and that the December 17Statementssubstantiated such belief.The parties agree that Foreman Eddy Rurade is asupervisor within Section 2(11) of the Act. Ronald Beishwas one of the 49'ers who signed a Statement on December17 and who was thereupon reinstated. About a week beforethe hearing herein, Beish and Rurade were discussing howmany years each had remaining before retirement. Theaccount of this and a subsequent conversation a few dayslater is based on the credible and undenied testimony ofBeish. Beish mentioned to Rurade that he, Beish, had some25 years to go, whereupon Rurade commented that Beishdoes "somefoolish and funny things" and Rurade referredto the instant Board case involving Stevens. Rurade asked,whatBeishwould do ifhe, Beish,were subpenaed andRurade told Beish, "you know, it's either Doug [Stevens]job or your job ... you know, you are going to have to hein order to keep your job." A subpena was meanwhileserved on Beish and he gave it to Rurade on June 13.Rurade returned the subpena to Beish some 15 minuteslater and inquired what Beish was "going to do." Ruradewalked away before Beish could respond.B.Further EvidenceNow, to flesh out some of the material events recountedabove. Before doing so, however, a word or two about theprincipal factual issue involved here; namely, whetherStevens and Towell engaged in the conduct alleged byRespondent as the reason for discharging them. Theparties adduced testimony of various witnesses supportingtheir respective positions on this issue. Respondent'switnessesin this connection, however, do not include anyRespondent representatives,managerial or supervisory.There is thus no testimonial conflict on this issue betweenGeneral Counsel and Charging Party witnesses on one sideand Respondent representatives on the other. I need notdiscuss preliminary questions concerning burdens of proof;i.e.,Respondent's to establish as an affirmative defensethat Stevensand Towell did in fact do what it claims theydid or the General Counsel's to establish affirmatively theydid not .3 For I am completely satisfied that the recordpreponderantly, if not conclusively, establishes they didnot.Stevensand Towell were trustworthy witnesses. Eachtestified that he told no employee on September 20 or 21that Stevens had been discharged rather than suspended,and that neither instigated, supported, or otherwiseencouraged the walkout on those days,Stevens, onsuspension at the time, was at the union hall during theeveningof September 20 when more than a hundredemployees came to the hall during the evening lunch break.Employees milled about on that occasion, some havingrefreshments at a downstairs bar, some watching television,with much noise and confusion. Stevens told employeesthat he was suspended and not fired and he urged - evenshouted at them - that they should return to work.As some of the employees were leaving the union hallthat evening, Stevens heard some of them "chanting" thatthey were going to set up a picket line the next day. Stevenstestified that he "felt that that would be disastrous," and toward off such action he announced that a meeting wouldbe held at 4 p.m. the following day (Friday, September 21)- it is recalled that the second shift began at 7 p.m. - andthat International representatives would be present. Ste-vens went to the union hall the next day and the specialunion meeting took place at 4 p.m. that Friday afternoon.InternationalRepresentatives Smith and Volason werepresent, as were Local Union President Mike Collins andVice President Earl Stuttsman and all of the day-shiftunidn representatives. Smith, Volason, Collins, Stuttsman,and Stevens mounted a platform and Smith opened themeeting.Smith instructed the men that the contractrequired that they go to work, and he ordered them to doso.The assembled employees "shouted and screamed,"whereupon Smith and Collins attempted to speak. Employ-ees continued to shout for Stevens, and Stevens then spoke.Confirming Smith's remarks, Stevens also instructed theemployees that they must go back to work. Stevens furtherexplained that he was only suspended and that an"interview" with Respondent was scheduled for 5 p.m.concerning his suspension. He also stated that Respondentcould take him back and discharge all of those who refusedto work. As the meeting was breaking up, someone fromthe audience leaped upon the stage and shouted that "we'llbring the whole plant out" if Stevens wasn't back on thejob by lunchtime (9:24 p.m.).The 5 o'clock "suspension" interview was held, asalready indicated, withWarnick stating he had untilMonday before deciding what to do respecting that matter.After this interview, Stevens returned to the union hallwhere his car was parked. He went into the bar and chattedwith some day-shift employees; an international represent-ative and Local Trustee Mel Perez also were present.Second-shift employees came into the union hall duringthe Friday night lunch period. Perez and Stevens urged theemployees to return to work, and Stevens told them theywouldn't get away with it and would be fired unless theydid return. And, pointing to some men whom he hadpreviously represented in grievance matters, Stevens statedthat employees with bad records would certainly be thefirst to go.Stevens'credibleaccount is fully corroborated inmaterial respects by the credible 'testimony of RonaldBeish,Michael McCarthy, Charles James, Stanley Wood-ruff, Robert Van 'Kline, Philip Hackenberg, Robert Vail,David Slonaker, Linda Carpenter, Enoch Hayes, RichardWyckoff, Milton O'Loughlin, Alan ' Tomlinson, MeredithEvans, Wayne Hackerberg, and Edmund Chivlin.Towell, it is recalled, was designated union committemanto replace Stevens during the latter's suspension,and it isnot claimed that he actually joined the work stoppages onSeptember 20 and 21. Respondentasserts, rather, as it doesrespecting Stevens, that Towell provoked or encouragedand did not discourage the stoppages. Towell credibly3Cf. RubinBros Footwear,Inc.,99 NLRB 610, 611(1952), cited inN.L.R.B.v. Burnup&SimsInc.,379 U.S. 21,23(1964). GENERAL MOTORS CORPORATION475testified,with trustworthy corroboration in various materi-al respects,4 that he did not tell employees that Stevens hadbeen fired, that he was not at the union hall during lunchperiods on September 20 or 2I, that he went to the unionhall at the shift's premature end at 10:45 Thursday evening(September. 20) on which occasion he told employees thatStevenswould win his suspension case and it thereforemade no senseto walk out in such connection, that heattended the special union meeting at 4 p.m. on Fridayafternoon following which he sought to lead employeesinto the plant, that he thereupon did report for the regular7 P.M. shift Friday evening, that International Representa-tive Smith instructed him early that evening to advise eachman in District 4 that a repeated walkout would violate thecontract and subject violators to discipline and that hethereupon did go down the line and advise employees inaccordance with Smith's instructions, and that he furtheradvised employees to a like effect as they were leaving theplant at the lunch period that night.In crediting the testimony set forth above, I have, ofcourse, considered the testimony of all other witnesses,including JohnKocsis,Vincent Sciancalepore,WillieWalker, James Manley, Jr., Richard Hassmiller, RoyMurray, and Charlie McCotter as well as the aforemen-tioned Statements which are next discussed.5C.The"Statements"It is recalled that Respondent interviewed and dis-charged the 49'ers on or about September 24 and that each49'er advised Respondent on that occasion that neitherStevensnorTowell was in any way responsible forinstigating,calling,or otherwise supporting the walkouts ofSeptember 20 and 21. Ronald Beish and Michael McCar-thy were among the 49'ers discharged and interviewed asstated above.Collins is chairman of the Local Union's shop commit-tee,Stuttsman is the Local vice president, and oneSummers is a Local officer. Beish and McCarthy werewholly crediblewitnessesand gave the following uncon-tradicted testimony: Beish had many conversations withSummers during the period from the 49'ers' discharges inSeptember until December concerning Union efforts toobtain reinstatementfor the 49'ers. Summers thus toldBeish severaltimes that he, Summers, didn't "understand"the situation;namely, the 49'ers had walked out in supportof Stevens and Stevens was now working while the 49'erswere"out on the street." Summers toldBeishhe (Summers)couldarrangeameeting;betweenBeish and Azar(Respondent's personnel, director) and Summers suggestedthatBeish"turnDoug [Stevens] in." Beish replied hewould not do so because "that ain't the truth." Inconversations inNovember between McCarthy, Beish,Summers, and Collins, Collins said that the Union wasdoing;what it could in behalf of the 49'ers but that "thingsdon't look so good." Mentioning that the 49'ers were "outthe door" whileStevens wasworking, Collins said he couldarrange ameeting with Azar and that Stevens was "acommunistand pinky and everything." During either this4Ronald Beish,Michael McCarthy, Charles James, Robert Van Kline,Robert Vail,David Slonaker,LindaCarpenter, Richard Wyckoff, and AlanTomlinson.or a later conversation with Beish, and also attended byStottsman, Collins said that when the Union did get the49'ers reinstated "we are going to come out with a leafletand show what a . . . [expletive deleted] CommunistStevens really is." At the union hall on or about December14,Collins told Beish that Plant Manager Michaels hadsaid that the 49'ers would be returned to work if they "givethe leaders of the walkout." Collins thereupon called overInternationalRepresentative Smith who confirmed toBeish what Collins had said concerning Michaels' purport-ed proposal. Later that day in thepresenceof Stuttsmanand Collins, Union Pension Chairman Harry McManussuggested to Beish that Beish arrange a meeting betweenCollins and some of the 49'ers.At Beish's behest, a group of about 15 of the 49'ersthereupon met with Collins on December 17 at the unionhalland Collins informed the group as to Michaels'purported proposal; Collins also told them thatgrievancesfiled in behalf of the 49'ers were in "bad shape" because ofthe seriousness of the walkout and that there was littlechance of success should the matter reach an umpire. Thisgroup of 49'ers then discussed the situation and decided toname Stevens and Towell as the leaders of the walkout.With McCarthy as their spokesman the group of 49'erswent from Collins' office to the plant where McCarthy metwith Labor Relations Supervisor Clay Warnick. On thatday and succeeding days, some 35 of the 49'ers individual-ly signed the aforedescribed Statement in the presence ofmanagement and union representatives to the effect thatStevens and Towell were the leaders of the walkout.Approximately 11 of the 49'ers testified in this proceeding,and they testified in effect that the information they gaveRespondent concerning Stevens and Towell in theirSeptember discharge interviews was truthful and that theStatementssigned by them on and after December 17falselyattributedwalkout leadership to Stevens andTowell.When asked why the men decided to name Stevensand Towel as the leaders, McCarthy explained that themen believed that both Respondent and the Union were"out to get", Stevens. and Towell and that the 49'ersconsidered themselves "dead" as far as reinstatement wasconcerned unless they did name Stevens and Towell.Without repeating all of the above, or detailing stillfurther corroborating facts and circumstances, I concludethat the record preponderantly, - indeed inescapably -establishes that neither Stevens nor Towell instigated,encouraged, supported, or' participated in the September20-21 walkouts.I also conclude,as the complaintalleges,that Respondent discharged Stevens and Towell for suchpurported activity.A further word, however, concerning the events preced-ing execution of the DecemberStatementsby 49'ers.Warnick's and Azar's testimony is to the effect thatRespondent never informed the Union or any affectedemployees that it wouldreinstatethe 49'ers if the latterwould identify leaders of the walkout. Rather, according toRespondent, it agreed to meet with the 49'ers at the-urgingof the Union but only to listen and evaluate what they had5My credibilityresolutions are based upon consideration of eachwitness' testimonyand my demeanor observationsof each witness. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDto say. So far as it was concerned, according to Respon-dent, there wereno commitmentsor understandings of anysortthatRespondentwould reinstate . the 49'ers inexchangefor Statements identifying Stevens or Towell.Although,as statedabove, union officials and otherrepresentativesdid tell Beish and other 49'ers of suchquidpro quo,the General Counsel did not claim at the hearingthat these union representatives were agents of Respon-dent. The testimonyon this matterwas therefore receivedfor the limited purpose of showing asequenceof eventsand expressedattitudes of union representatives but ashavingno probative value in binding Respondent as towhom the testimony in question was clearly hearsay.Warnick testified that Respondent suspected from theoutset that Stevens and Towell were responsible for thewalkouts even though all but 1 of the 112 affectedemployees originally informed Respondent in the termina-tion and other disciplinary interviews that Stevens andTowell were not at all involvedin callingor supporting thewalkouts.Warnick thus testified that management suspect-ed Steven's involvement because of the latter's owndisciplinary record and because it believed the walkoutcould have been averted by Stevens and Towell. Warnickclaimedin this connection that a committeeman and hisalternateare the two most influential individuals in a givendistrict andthatmanagementwas of the belief that theemployeesinvolved would therefore not have walked outwithoutStevens' andTowell's approval and would nothave remainedout if Stevens and Towell had instructedthem to return. Warnick accordingly testified in effect thatwhen someof the 49'ers later changed their stories andimplicatedStevens and Towell in oral and writtenstatementson and after December 17, Respondentbelieved that these later Statements truthfully supportedRespondent's own long held views concerning Stevens' andTowell's role in the walkouts.grievanceswere finally determined under the grievancemachinery and that it "would not enhance the expeditiousand peaceful resolution of disputes to require that theUnion proceed to arbitration with every grievance,regardlessof merit ...: 'Whatever cogency there may be in Respondent'sargument in other situations short of arbitration,s thepresent caseis scarcely an appropriate vehicle for deferralunder thecircumstancespresent here. The record doesshow, as Respondent,asserts,that the Local Union didrepresentTowell andStevens inthe processing of theirgrievancesand the record further shows that theInterna-tional Union did participate in determining not to submitthe matter to the umpire for lack of merit. However, therecord also establishes the strong hostility of LocalChairman Mike Collins towardStevens asrevealed abovein Collins' undenied remarks aboutStevens inthe presenceof Local Vice PresidentStuttsman, among others.Further discussion is unnecessary to warrant the conclu-sion,which I reach, that considerations of elementalfairness bar application of the Board'sCollyer-Spielbergdeferral policy to the presentcase.Kansas Meat Packers,198 NLRB 543 (1972) ("In our opinion, it would not beconsonant with statutory policy to- defer to arbitration inthis instanceas the interests of the ChargingParties - thealleged discriminatees- are in apparent conflict with theinterestsof the Union and certain of its officials,as well aswith the interests of Respondent.').Respondent further claims that whatever the recordshows as to the attitude of union officials respectingStevens,no such Local Union animosity appears towardTowell. Towell was appointed alternatecommitteeman atStevens'suggestion,and it is unreasonable to believe oreven speculate in the context of this case that unionofficers' hostility to Stevens would not or did not carryover to Towell.D.Respondent's Contention That the ComplaintShould Be Dismissed as to the Stevens-TowellDischargesWithout Reaching the Merits of SuchAllegationThe operative contract contains a four-step grievanceprocedure, the fourth step providing for an umpire'sdetermination. Both Stevens and Towell did invoke thisgrievance machinery respecting their discharges and theirgrievances had reached the third step, when, about May1974, the grievants requested that their grievances bewithdrawn from the procedure. Meanwhile, on May 20,1974, Local Union Chairman Mike Collins advised Stevensand Towell that the Local and the International Union hadinvestigated their discharges and determined that theirgrievances were without merit and should not be submittedto the umpire under the contract.Respondent contendsthat under theCollyer-6 Spielberg7line of cases, the Board should not reach the merits ofStevens'and Towell's discharges even though theirgrievanceswere adversely disposed of before reaching theumpire. Respondent thus asserts that the merits of the6CollyerInsulated Wire,192 NLRB 837 (1971).4SpielbergMfg. Co.,112 NLRB1080 (1955).E.Burnup & SimsDuring an organizational campaign, an employer(Burnup &Sims, Inc.), discharged two employees whom itmistakenly believed to have made dynamiting threatsagainst it. Agreeing with the Board that these dischargeswere unlawful, the Supreme Court declared as follows inN.LRB. v. Burnup & Sims, Inc.,379 U.S. 21,22:In sum, Section 8(a)(l) is violated if it is shown that thedischarged employee was at the time engaged in aprotected activity, that the employer knew it was such,that the basis of the discharge was an alleged act ofmisconduct in the course of that activity, and that theemployee was not, in fact, guilty of that misconduct.The Court added as a caveat that "Had the allegeddynamiting threats been wholly dissociated-from Section 7activities quite different considerations might apply" (379U.S. at 24).Even though Respondent discharged Stevens and Towellbecause it mistakenly believed they had led or encouragedthe walkouts, Respondent asserts that the discharges are8 See InternationalHarvester Company,199 NLRB1009(1972) (ALJD,fa. 3). GENERAL MOTORS CORPORATION477not violative of the Act unless it also be established thatStevens and Towell were in fact engaging in protectedactivity at the time and that Respondent was aware of suchprotected activity.Respondent cites in this connectionLogginsMeat Co.,206 NLRB 303 (1973), involvinganemployee named Sanders. Employees inLogginsMeatengaged in a slowdown and the employer suspendedSanders because of a mistaken belief that Sanders hadparticipated in that unprotected activity. CitingBurnup &Sims, supra,a divided panel of the Board dismissed thecomplaintbecause Sanders "was not engaged in aprotected activity concurrently with Respondent's mistak-en belief of misconduct." The panel majority held that"UnderBurnup & Simstheremust coexist a protectedactiviityand an employer's mistaken belief that thedischarged employee had engaged in misconduct in thecourse of that activity."As an original matter of interpretation, and with allrespect for the Board, I would not have thought that theCourt inBurnup & Simsnecessarily addressed the questionthat later arose in theLogginsMeatcase.Both casesinvolved mistaken attribution of misconduct in a contextof concerted activities; inBurnup & Simsthe concertedactivitywas protected and inLoggins Meatthe concertedactivity,was unprotected. Both cases thus differ from asituationwhere an employer mistakenly believes anemployee to have engaged in misconduct wholly dissociat-ed from concerted activities, protected or unprotected. Incondonationcases,for example, where employees violate avalid no-strike clause, an employer may not dischargeemployees for such reason once he has condoned theirunprotected concerted activity- and this is so eventhough no protected activity is involved.M. Eskin & Sorb135 NLRB 666, 670 (1962), enfd. in relevant respects 312F.2d 108, 113 (C.A. 2, 1963). I don't know how I wouldhave decidedLogginsMeat,and it is of no consequence,for the Board panel did decide the issue and such holdingis binding and respected here. In accordance withLogginsMeat,we thus reach the question whether a protectedactivity coexisted with Respondent's mistaken belief thatStevens and Towell had engaged in misconduct in thecourse of that protected activity. I find there was suchcoexistence.Among a committeeman's functions is the processing ofgrievancesinbehalf of unit employees. Although theprocedures for grievance handling are regularized in theUnion's contract with Respondent, an employer's obliga-tion to deal with a statutory representative concerninggrievances arises out of the Act(Miami Copper Company,92 NLRB 322 (1950), and authorities cited therein; cf.Hugh H. Wilson Corporation v. N.L.R.B.,414 F.2d 1345,1347-50 (C.A. 3, 1969)); and an employer would violatethe Act should it discharge a shop steward or other unionrepresentative for, filing grievances in behalf of employees.(J.C Boespflug Construction Co.,113 NLRB 330 (1955);Hyster Company,195 NLRB 84 (1972)). Shop Stewards orcommitteemenare employees' immediate contact withtheir statutory representative, and for many purposes theshop steward or committeemanisthe unionvis-a-vistheemployees as' well as the employer, both within or withouta collective-bargaining agreement. The committeeman isthe statutory bargaining representative on front-line laborrelations, and as such his- very office embodiesthe essenceof protected concerted activities.Cf.Crown CentralPetroleum Corp. v. N.L.R.B.,430 F.2d 724, 729 (C.A. 5,1970).Respondent claims it fired Stevens and Towell because itbelieved they "actively led or participated in the unauthor-ized work stoppage of September 20 and 21." I have foundthatRespondent was mistaken in so believing. Respon-dent's claimed reason for suspecting Stevens' and Towell'srole in the walkout is found in Warnick's aforementionedtestimony and set forth in Respondent's brief: "Inasmuchas the committeeman and his alternate are the two mostinfluential people in a given district, management believedthat if, in fact, Stevens and Towell had really toldemployees to return to work, a walkout would have beenaverted."The committeeman epitomizes the concerted activity ofemployees in organizing a union and regularizing theirlabor relations with their employer through a collective-bargaining agreement, the contract being a statutorydesideratum of protected concerted activities under theAct. To repeat, in my judgment the committeeman officeor function is itself protected concerted activity. I accord-ingly conclude that in occupying the office of committee-man Stevens and Towell wereengaged ina protectedconcerted activity known to Respondent and that Respon-dent violated Section 8(a)(1) of the Act by dischargingthem because of a mistaken belief that they had engaged inunprotected activity in the performance of their office.Burnup & Sims, Inc., supra; Loggins Meat Co., supra,cf.Crown Central Petroleum v. N.L.R.B.,430 F.2d 724, 727-729 (C.A. 5, 1970).Moreover, and apart fromBurnup & Sims and LogginsMeatconsiderations, I find that Respondent's discharge ofStevens and Towell also violated Section 8(aX3) of the Act.Simply stated, Respondent discharged them because theywere union committeemen. Respondent's claim respectingtheir leadership in the walkouts is based on the fact thatthey were committeemen. The union office of committee-man is a function of union membership, and employeeswould be discouraged from holding or performing suchoffice if to do so meant they could lose or risk theiremployment status merely because Respondent mighterroneously believe they had wrongfully performed in suchunion capacity. Respondent, by discharging Stevens andTowell, thereby discouraged union membership or anaspect of such membership and accordingly violatedSection 8(a)(3) of the Act.F.Inducement of Reinstatement in Exchange forAllegedly False StatementsWithout discussing the detailed circumstances underwhich 37 of the 49'ers signed Statements, the record doesestablish that Respondent must have known that at leastsome of the Statements were not true in some respects.Union officers did advise employees, in effect, that theywould be reinstated if they gave or made these statementstoRespondent; however, the union officers were notshown to be Respondent's agents or otherwise authorizedtoadvise the 49'ers of such purported reinstatement 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposal. The difficulty or a difficulty with this allegationof the complaint is that Respondent did suspect Stevensand Towell to have been involved in the walkouts and thatitwas the Union (or some union officers), so far as therecord indicates, that initiated the December 17 interviewsand Statements. And as far as Respondent is concerned,the Statements were given voluntarily in a situation whereRespondent was under no statutory compulsion to rein-state the unprotected strikers.I shall recommend dismissing this allegation.G.Interrogation and ThreatsI conclude upon credible and uncontradicted testimonyset forth above, that Foreman Rurade unlawfully interro-gated Beisch and threatened him with loss of employmentin regard to his testimony in this case.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) and (3) of theAct by discharging Douglas Stevens and Thomas Towell.4.Respondent further violated Section 8(a)(1) of theAct by coercively interrogating employees concerningprotected activities, including their giving of testimony inNational Labor Relations Board proceedings, and bythreatening them with reprisal for engaging in suchactivities.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(l) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action, including reinstatingand makingwhole Stevens and Towell, in order toeffectuate the policies of the Act. Such remedy isindependently appropriate under Section 8(a)(l) and (3),respectively. All backpay computations shall; be in accord-ance withF W. Woolworth Co.,90 NLRB 289 (1950), andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDERSThe Respondent, General Motors Corporation, Linden,New Jersey, its officers,-agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees for being and acting as union committeemen.(b) Interfering with, restraining, or coercing employees inthe exercise of their protected rights as to union committee-men.(c)Coercively interrogating employees concerning pro-tected activities and threatening them with reprisal forengaging in such activities.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Offer to Douglas Stevens and Thomas Towellreinstatement to their former jobs or, if these jobs nolonger exist, to substantially equivalent positions, without-prejudice to their seniority or other rights and privileges,and make them whole as set forth in the "The Remedy"section, above, for any loss of earnings suffered as a resultof the discrimination against them.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and theright of reinstatement under the terms of this Order.(c) Post at its plant in Linden, New Jersey, copies of theattached noticemarked "Appendix." 10 Copies of saidnotice, on forms provided by the Regional Director forRegion 22, after being duly signed by Respondent, shall beposted by it immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 22, inwriting,within 20 days from the date of this Order, whatsteps have been taken to comply herewith.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes10 Inthe event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE wrLL reinstate Douglas Stevens and ThomasTowell and make them whole for earnings lost sincetheir discharges.WE WILL NOT interrogate employees concerningprotected activities including their giving testimony inNLRB proceedings.WE WILL NOT threaten employees with reprisal forengaging in protected activities, including their givingtestimony in Labor Board proceedings. GENERAL MOTORS CORPORATION479WE WILL NOT discharge or otherwise discriminateWE WILL NOT in any like or related manner interfereagainst employees for occupying the position of unionwith, restrain, or coerce employees in the exercise ofcommitteemen.their rights under the Act.GENERAL MoronsCORPORATION